Citation Nr: 1523043	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  05-07 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.   Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and a bipolar disorder.

4.  Entitlement to an increased evaluation for anxiety, a nervous disorder, and depression (hereinafter an anxiety disorder), rated as 30 percent disabling prior to November 15, 2013 and as 50 percent disabling beginning November 15, 2013.

5.  Entitlement to an initial evaluation in excess of 10 percent for headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty from February 1981 to June 1983.  

In April 2012, the Board of Veterans' Appeals (Board) denied entitlement to service connection for hypertension and a low back disability; granted an increase rating of 20 percent for right ankle disability beginning April 21, 2011; denied an evaluation in excess of 10 percent for right ankle disability prior to April 21, 2011; and remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for PTSD, entitlement to an evaluation in excess of 30 percent for an anxiety disorder, entitlement to an evaluation in excess of 10 percent for headaches, and entitlement to TDIU to the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) for additional notice, additional treatment records, and current evaluations.  A letter was sent to the Veteran in July 2012 providing additional notice, and additional treatment records were added to the record after this remand.  Additional low back and psychiatric evaluations were obtained in November 2013.

The Veteran appealed the Board's April 2012 denial of entitlement to service connection for a low back disability to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an Order in April 2013, based on a Joint Motion for Partial Remand (Joint Motion), which vacated the April 2012 Board denial of service connection for a low back disability and returned the case to the Board.  In October 2013, the Board remanded the issue of entitlement to service connection for a low back disability to the RO for a nexus opinion, which was obtained in November 2013.  

Consequently, there has been substantial compliance with the April 2012 and October 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a back disability, to include degenerative disease, that is causally related to his active service.

2.  The Veteran is not shown to have had combat with the enemy while serving on active duty and the most probative evidence of record does not support a diagnosis of PTSD based on a corroborated in-service stressor.

3.  The Veteran does not have a bipolar disorder that is causally related to his active service.

4.  Prior to February 16, 2010, the Veteran's anxiety disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it has not resulted in symptomatology indicative of occupational and social impairment with reduced reliability and productivity.
5.  Beginning 16, February 2010, the Veteran's anxiety, nervous condition, or depression has resulted in occupational and social impairment with reduced reliability and productivity; it has not resulted in symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  The competent evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met, nor may degenerative disease be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for PTSD and a bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for the assignment of an evaluation in excess of 30 percent prior to February 16, 2010 and in excess of 50 percent beginning February 16, 2010 for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

4.  The criteria for the assignment of an increased evaluation of 50 percent beginning February 16, 2010 for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

5.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  He was informed of the requirement for TDIU in the October 2009 Statement of the Case.  He was informed by letter in July 2012 of the requirements for entitlement to an increased evaluation.  

Although the Veteran was not informed prior to initial adjudication on increased ratings and TDIU, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The Veteran was not prejudiced by such notice defect because the evidence shows that the Veteran was given time to submit additional evidence and these issues were adjudicated in a Supplemental Statement of the Case in October 2014 after notice was provided.  Therefore, any notice error is not prejudicial.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The April 2004 and July 2012 letters informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  Additional private medical evidence was subsequently added to the record after the April 2004 letter.  In compliance with the duty to notify, the Veteran also was informed in the July 2012 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA psychiatric evaluation with nexus opinion was obtained in December 2008 and a VA back evaluation with nexus opinion was obtained in November 2013.  A VA psychiatric evaluation of the service-connected anxiety disorder was obtained in November 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, with nexus opinions, obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's available medical records and statements, and provided a rationale for the opinions stated.  The November 2013 is adequate to rate the Veteran's anxiety disorder, as it provides his current symptomatology.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for a back disability and for PTSD and a bipolar disorder.    

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as degenerative disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112 (West 2002);  38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Back Disability

According to the March 2013 Joint Motion, the June 2011 VA opinion relied on by the Board in its April 2012 denial was inadequate in characterizing the Veteran's low back disability as a "developmental anomaly" without adequately explaining the rationale for this opinion.

Service treatment records reveal that that the Veteran complained in early June 1983 of low back pain.  He checked the box for recurrent back pain on his June 1983 separation medical history report, which he explained to refer to tension in the shoulders from excess worry; physical examination in June 1983 was normal.

The Veteran complained on VA and private treatment records for April 2002 of back pain.

According to a July 2005 statement from G. M. Sackrison, M.D., he had treated the Veteran since 2000 for disabilities that included back pain.

The Veteran testified at a RO hearing in August 2005 that he had had intermittent back pain since service.

On VA general medical evaluation in December 2008, which included review of the claims file, X-rays showed Grade 2 spondylolisthesis of L5 on S1.  Low back strain was diagnosed.  Grade 2 spondylolisthesis of the lumbar spine was also diagnosed on VA evaluation in February 2010.

The diagnosis on VA evaluation in April 2011 was Grade 2 spondylolisthesis with spondylolysis.  According to a July 2011 addendum opinion from the examiner who evaluated the Veteran in April 2011, the Veteran's low back disability was less likely than not caused or aggravated by service because there was no major low back injury in service.  The examiner opined that the Veteran's current back disability was most likely a "developmental anomaly" that was not aggravated beyond normal progression by service.

In response to the Board's October 2013 remand, an evaluation of the Veteran's back, with review of the record, was obtained in November 2013.  The Veteran reported intermittent low back pain as a child.  He complained that he was doing worse since his back surgery in 2011, and he complained of radiculopathy down the left leg.  The examiner diagnosed spondylolisthesis of the lumbar spine with neuroforaminal stenosis and disc space narrowing, status-post surgical decompression and fusion with intermittent left leg radicular symptoms.  The examiner concluded that the Veteran's current low back condition was less likely than not related to the one notation of low back pain in service.  The examiner noted that it would require speculation to opine on whether spondylolisthesis/spondylosis is a congenital disease or defect or the result of injury and it would require speculation to provide an opinion regarding a pre-existing condition, as there is no available evidence of preservice injury to the spine or of chronic back complaints.  

Based on the above evidence, the Board finds that the Veteran does not have a back disability due to service.  Although the Veteran's service treatment records for his initial period of service contain a complaint of low back pain in early June 1983, he referred in his June 1983 medical history report to tension in the shoulders.  Physical examination in June 1983 was normal.  The initial post-service notation of a low back problem was not until 2000, which is many years after service discharge.  Moreover, the November 2013 VA nexus opinion, which is based on both a review of the relevant evidence and a physical evaluation and which contains supporting reasons for the opinion, concluded that the Veteran's current back disability was less likely as not causally related to service because there is no evidence of an injury to the back in service, there is only one reference to a back problem in service, and there is no evidence of a chronic back condition in service.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran has asserted, including at his RO hearing, that he has experienced intermittent back symptomatology since service.  However, as noted above, the VA examiner concluded that the evidence did not support a finding that the Veteran's current back condition is related to service injury because the Veteran indicated in service that his back problem involved tension in the shoulder area and because there are no chronic back findings until a number of years after final service discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the opinion by the VA examiner to be of greater probative value.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD And A Bipolar Disorder

The Veteran contends that he has PTSD and a bipolar disorder due to service.  He is currently service connected for an anxiety disorder.  According to his Form DD-214, Certificate of Release or Discharge from Active Duty, he was a law enforcement specialist in service and was not awarded any medals indicative of combat.

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of PTSD.

The Veteran's testified at his RO hearing in August 2005 that his psychiatric problems began in service.

A VA psychiatric evaluation was conducted in November 2005.  The diagnoses were major depressive disorder, recurrent, chronic, moderate to severe, secondary to unhappy childhood and exacerbated by military experiences; generalized anxiety disorder, chronic, secondary to childhood insecurity and exacerbated by military experiences; alcohol abuse, in remission; and avoidant and dependent personality traits.  

VA treatment records for January 2007 include the diagnoses of chronic PTSD, related to childhood abuse and non-combat military trauma; and rule out bipolar II disorder.  

April 2007 records from J. N. Patel, M.D., reveal the diagnoses of rule out schizoaffective disorder, generalized anxiety disorder, and PTSD.  

A VA psychiatric evaluation was conducted in December 2008.  After an in-person evaluation, the examiner concluded that the Veteran was not giving his best effort, as he overendorsed symptoms to look worse than he really was.  His overall behaviors and claims of symptoms during the examination were noted to be inconsistent with previous examinations and the recent VA treatment notes.  The MMPI test results indicated at significant exaggeration of symptoms.  The examiner concluded that the Veteran did not fit the criteria for a diagnosis of PTSD.  

A bipolar disorder was diagnosed in VA treatment records dated from April to September 2009.  

The diagnoses on VA psychiatric evaluation in February 2010 include a major depressive disorder and a generalized anxiety disorder but do not include PTSD.

The diagnoses on VA psychiatric evaluation in November 2013 were major depressive disorder and generalized anxiety disorder.  The Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  He did not endorse intrusive memories, flashbacks, or nightmares about his military experiences.  He also did not endorse avoidance criteria related to  service trauma.  Consequently, it was noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also noted that the Veteran denied all symptoms of mania/hypomania and, therefore, does not meet the criteria for a diagnosis of a bipolar disorder; the examiner commented that the absence of a bipolar disorder was also consistent with the findings on the two previous VA psychiatric evaluations.

VA treatment records dated through April 2014 include treatment for psychiatric disability. 

The evidence of record does not show that the Veteran participated in combat and no in-service stressor has been confirmed.  Moreover, the evidence does not show a diagnosis of PTSD by an appropriate medical professional.  Although PTSD was diagnosed in treatment records for January 2007, due to childhood abuse and non-combat military trauma, and was diagnosed by Dr. Patel in April 2007, these diagnoses of PTSD are not supported by adequate references to the relevant evidence of record and the relevant criteria for PTSD.  In fact, when evaluated by appropriate VA medical personnel in December 2008 and November 2013, PTSD was not found.  Although a bipolar disorder was noted in treatment records for 2009, more extensive VA psychiatric evaluations both before and after 2009 did not diagnose a bipolar disorder, and it was noted on the most recent evaluation in November 2013 that the Veteran did not endorse mania or hypomania.  

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have PTSD or a bipolar disorder as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD and a bipolar disorder, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran has contended that his service-connected anxiety disorder is more severe than currently rated.

Service connection was granted for anxiety, nervous condition or depression by rating decision in March 2006, and a 30 percent rating was assigned effective from February 24, 2004.  A claim for increase was received by VA from the Veteran in June 2007.  A 50 percent rating was granted for this disability by rating decision in May 2014, effective November 15, 2013.  The Veteran timely appealed the rating assigned in May 2014.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

A 30 percent rating is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent. events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A VA psychiatric evaluation was conducted in November 2005.  On mental status evaluation, the Veteran was neatly groomed and well oriented.  He was depressed with an anxious mood, and tearful affect.  There was no evidence of delusional thinking, and the Veteran denied hallucinations, homicidal or suicidal ideation.  He reported impaired sleep and panic attacks approximately once a month.  The diagnoses were major depressive disorder, recurrent, chronic, moderate to severe, secondary to unhappy childhood and exacerbated by military experiences; generalized anxiety disorder, chronic, secondary to childhood insecurity and exacerbated by military experiences; alcohol abuse, in remission; and avoidant and dependent personality traits.  The Veteran's GAF score was 50.

VA treatment records dated from December 2006 to September 2007 reveal complaints of panic attacks and increased depression.  Treatment records for January 2007 include the diagnoses of chronic PTSD, related to childhood abuse and non-combat military trauma; and rule out bipolar II disorder.  

April 2007 records from J. N. Patel, M.D., reveal the diagnoses of rule out schizoaffective disorder, generalized anxiety disorder, and PTSD.  

VA treatment records dated in September 2007, December 2007, and March 2008 show a diagnosis of major depressive disorder, recurrent.  

A VA psychiatric evaluation was conducted in December 2008.  The Veteran said that he had a two year Associate Degree and that he last worked in 2006 doing finance jobs for the Small Business Administration.  The Veteran said that he was depressed but not suicidal.  He expressed a belief in magical thinking and talked about his special powers.  The examiner felt that the Veteran was making an effort to look as mentally deficient as possible.  The Veteran endorsed nearly every psychiatric symptom named by the examiner, including anxiety, depression, panic attacks, manic episodes, insomnia, anhedonia, nightmares, racing thoughts, head and stomach pain, and anger control problems.  He talked about vague auditory hallucinations and paranoia.  After an in-person evaluation, the examiner concluded that the Veteran was not giving his best effort, as he overendorsed symptoms to look worse than he really was.  His overall behaviors and claims of symptoms during the examination were noted to be inconsistent with previous examinations and the recent VA treatment notes.  The MMPI test results indicated at significant exaggeration of symptoms.  The diagnoses included major depressive disorder and personality disorder with borderline antisocial and paranoid features.  His GAF score was considered to be no less than 50.  The examiner opined that the Veteran's maladjustment was more clearly driven by his personality disorders and that his condition was no worse than when he was examined in November 2005.

A bipolar disorder was diagnosed in VA treatment records dated from April to September 2009.  It was noted that he was not doing well in April 2009; he was doing better in May 2009 after a change in his medications.

The Veteran complained on VA evaluation in February 2010 of multiple psychiatric symptomatology, including depression, memory loss, feeling of sadness, insomnia, lack of motivation, an inability to focus or concentrate, and difficulty getting along with others, including his wife and children.  He was described as "markedly distressed" throughout the interview.  A major depressive disorder and a generalized anxiety disorder were diagnosed.  According to the examiner, the Veteran's anxiety and depression caused occupational and social impairment with reduced reliability and productivity.  The Veteran's psychiatric symptomatology continued to be chronic and disabling.  His symptoms were noted to have remained relatively stable since his last evaluation.  
When evaluated by VA in November 2013, it was noted that the Veteran's grooming and hygiene were good.  His speech was clear, logical, and coherent.  His thought processes were clear, coherent, and goal-directed; his thought content was unremarkable.  His mood was dysphoric, and his affect was flat and restricted. There was no evidence of delusions or hallucinations.  His symptoms included social withdrawal, lack of energy, lack of motivation, anger, depressed mood, hypersomnia and insomnia, difficulty concentrating, irritability, and excessive worry.  When interviewed separately, his wife described the Veteran's periods of frustration when he is unable to complete a task and his anxiety when in public.  The diagnoses were major depressive disorder and generalized anxiety disorder.  The Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated through April 2014 include treatment for psychiatric disability. 

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

An increased rating of 50 percent is warranted beginning February 16, 2010 based on the clinical findings on VA evaluation on that date because the examiner found that the Veteran's anxiety and depression caused occupational and social impairment with reduced reliability and productivity, which is the impairment assigned a 50 percent rating under the rating schedule.  The Veteran's psychiatric symptomatology was described as chronic and disabling.  A rating in excess of 30 percent is not warranted prior to February 16, 2010 because the results of the previous compensation and pension evaluation in December 2008 were considered by the examiner to be invalid, as the Veteran endorsed symptoms that were inconsistent with the other evidence on file and appeared to be exaggerating his psychiatric symptoms.  

A rating in excess of 50 percent is not warranted in this case throughout the appeal period because impairment due to service-connected psychiatric disability was reported in February 2010 and November 2013 to cause occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating under Diagnostic Code 9411.  The Veteran's psychiatric symptomatology does not involve the symptoms indicative of a 70 percent rating noted above, such as suicidal ideation, obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near-continuous panic or depression affecting the ability to function effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Based on the above, the evidence does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's statements have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  His lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule for the service-connected psychiatric disability, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to this 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for psychiatric disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


TDIU

The Veteran has asserted that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
According to the evidence of record, the Veteran had a two year Associate Degree; he last worked in 2006 for the Small Business Administration.  Service connection is currently in effect for anxiety, a nervous condition or depression, 50 percent disabling; for a right ankle disability, 20 percent disabling; and for headaches, 10 percent disabling.  Consequently, according to the combined rating table in 38 C.F.R. § 4.25 (2014), his combined rating is 60 percent.  Therefore, his 
service-connected disorders do not meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

In this case, the RO has considered TDIU on an extraschedular basis and has determined that referral for such extraschedular rating is not appropriate.  Therefore, the Board may accordingly consider the issue without prejudice to the Veteran.

As noted above, the Veteran last worked full-time in 2006 at the Small Business Administration.  The Board finds that the preponderance of the evidence does not support a finding that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Veteran's primary service-connected disability is his psychiatric disability, as the evidence does not indicate that his right ankle injury and headaches cause significant functional impairment.  It was noted on VA evaluations in February 2010 and November 2013 that his psychiatric disability caused occupational and social impairment with reduced reliability and productivity, which is not indicative of an inability to obtain and maintain substantially gainful employment.  The Board therefore finds that any further consideration or referral of this matter under the provisions of 38 C.F.R. § 4.16(b) is not necessary or appropriate at this point.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability, to include degenerative disease, is denied.

Entitlement to service connection for PTSD and a bipolar disorder is denied.

Entitlement to an evaluation of 50 percent beginning February 16, 2010 for anxiety, nervous condition, or depression is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent prior to February 16, 2010 and in excess of 50 percent throughout the appeal period for anxiety, nervous condition, or depression is denied.

Entitlement to TDIU is denied.


REMAND

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

An April 2011 VA audiological evaluation showed sensorineural hearing loss in the left ear and a November 2013 audiological evaluation showed bilateral sensorineural hearing loss.  The audiologist who saw the Veteran in November 2013 provided a nexus opinion in August 2014.  Although these audiologists found that the Veteran's current hearing loss is less likely as not related to service acoustic trauma, the rationale for these opinions relies on the absence of hearing loss in service treatment records.  The Board is precluded from relying on a rationale based solely on the absence of hearing loss during service to deny entitlement to service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Consequently, additional development is warranted on the issue of entitlement to service connection for bilateral hearing loss prior to Board readjudication.

The issue of entitlement to an initial evaluation in excess of 10 percent for headaches was remanded by the Board in April 2012 for the issuance of a Statement of the Case because a timely notice of disagreement had been received on this issue but no Statement of the Case had been issued.  Consequently, the Board is obligated to remand this issue to the AMC/RO for the issuance of a Statement of the Case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/ RO will arrange for review of the record by the examiner who conducted the audiological evaluation of the Veteran in November 2013 and provided a nexus opinion in August 2014 to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was caused by or otherwise related to his active military service.  Any negative opinion should not be based solely on the absence of hearing loss in service.  The rationale for all opinions expressed must be explained.    

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the audiologist who evaluated the Veteran in November 2013 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

3.  The AMC/RO must also issue a Statement of the Case and notification of the Veteran's appellate rights on the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected headaches.  The Veteran is reminded that to vest the Board with jurisdiction over either of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


